Citation Nr: 0506600	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  97-27 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for chloracne, claimed 
as a result of exposure to herbicides.

2.  Entitlement to service connection for other skin 
disabilities, including myeloma, dermatitis, folliculitis, 
tinea pedis, and scrotal angiokeratomas, all claimed as a 
result of exposure to herbicides.

3.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Gregory Keenum, Attorney




WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to July 
1966.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from February 1997 and August 1997 rating 
decisions of the Nashville, Tennessee, Department of Veterans 
Affairs (VA) Regional Office (RO).

In September 2004 a video conference hearing was held before 
Michelle L. Kane, who is the Acting Veterans Law Judge 
rendering a determination in this claim and who was 
designated by the Chairman of the Board to conduct that 
hearing pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  A 
copy of the transcript of that hearing has been associated 
with the record on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran testified that he is currently being treated at 
the VA Outpatient Clinic in Savannah, Tennessee, as well as 
still receiving treatment from a private physician, Dr. 
George L. Cain.  The last treatment records in the file from 
Dr. Cain are dated in June 2003, and there are no VA records.  
The RO must contact the VA Outpatient Clinic in Savannah, 
Tennessee, and obtain all available treatment records for the 
veteran.  In addition, the RO must contact Dr. Cain and 
obtain all records for the veteran dated from June 2003 to 
the present.  Decisions of the Board must be based on all of 
the evidence that is known to be available.  38 U.S.C.A. 
§ 5103(A) (West 2002).  The duty to assist particularly 
applies to relevant evidence known to be in the possession of 
the Federal Government, such as VA or Social Security 
records.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Counts 
v. Brown, 6 Vet. App. 473 (1994).

The Board also finds that an additional examination for the 
veteran's skin disabilities is warranted.  The record does 
not contain an etiology opinion or even a definitive 
diagnosis with respect to these claimed disabilities.  The 
Board finds that new examinations are necessary to determine 
the diagnosis and etiology of the veteran's skin 
disabilities.  The United States Court of Appeals for 
Veterans Claims (Court) has held that "fulfillment of the 
statutory duty to assist ... includes the conduct of a 
thorough and contemporaneous medical examination...so that 
the evaluation of the claimed disability will be a fully 
informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (citing 
Suttman v. Brown, 5 Vet. App. 127, 138 (1993) (duty to assist 
includes providing the veteran a thorough and contemporaneous 
medical examination when needed)).  The veteran had a VA 
examination, but it was more than seven years ago and the 
diagnosis of his disabilities was unclear at best.  In 
addition, the examiner did not offer any etiology opinion for 
the veteran's skin disabilities.

Since it is necessary to remand the claim for an increased 
rating for PTSD in order to obtain the VA and private medical 
records referenced above, the RO should also take this 
opportunity to provide the veteran another VA psychiatric 
examination, so that when the file returns to the Board, it 
is complete and current.


The veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2004).  

Accordingly, this case is REMANDED to the RO via the AMC, in 
Washington DC for the following action:

1.  The RO should obtain all treatment 
records relating to the veteran from the 
VA Outpatient Clinic in Savannah, 
Tennessee.  If no such records are 
available, the RO should obtain written 
confirmation of that fact.

2.  After getting the necessary releases 
from the veteran, the RO should contact 
Drs. George L. Cain and William Wray and 
obtain all available treatment records 
dated from June 2003 to the present.  If 
no such records are available, the RO 
should obtain written confirmation of 
that fact.

3.  After obtaining the above-referenced 
VA and private treatment records, to the 
extent available, the RO should schedule 
the veteran for an examination in order 
to ascertain the nature and etiology of 
the veteran's skin disabilities.  All 
indicated tests should be conducted, and 
the examiner should review the claims 
folder.  The examiner should specifically 
review the veteran's medical history.  
The examiner is specifically asked to 
determine if the veteran suffers from 
chloracne and if so whether it appears to 
have been manifested without one year of 
the veteran's discharge in 1966.  If 
chloracne was not manifested within one 
year of service, or if any skin 
disabilities other than chloracne are 
diagnosed, the examiner is requested to 
offer an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that each of the 
veteran's skin disabilities (taken 
individually) are related to service 
including if any are related to exposure 
to Agent Orange or other herbicides.  A 
complete rationale for any opinion 
offered should be included.

4.  After obtaining the above-referenced 
VA and private treatment records, to the 
extent available, the RO should schedule 
the veteran for a psychiatric examination 
in order to ascertain the current 
severity of his PTSD.  All indicated 
tests should be conducted, and the 
examiner should review the claims folder.  
The examination report should include a 
Global Assessment of Functioning (GAF) 
score.

5.  Following the above, the RO should 
then readjudicate the veteran's claims.  
If any benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided an SSOC that contains a 
summary of the evidence and applicable 
laws and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.  The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




